                          United States District Court
                                    for the
                          Southern District of Florida

Charles Murdock, Plaintiff,            )
                                       )
v.                                     )
                                       ) Civil Action No. 19-62687-Civ-Scola
American Maritime Officers Union       )
National Executive Board and Paul      )
Doell, Defendants.                     )
                            Order Staying the Case
      Now before the Court is the Defendants American Maritime Officers Union
National Executive Board (the “Executive Board”) and Paul Doell’s motion to
dismiss, or in the alternative to stay the case. For the reasons set forth below,
the Court grants the alternative relief sought in the Defendants’ motion (ECF
No. 23). The Court stays this case pending the exhaustion of internal union
proceedings, not to exceed four months.
      1. Background 1
       The Plaintiff Charles Murdock is the Secretary-Treasurer of the American
Maritime Officers Union (“AMO”). (Compl., ECF No. 13 at ¶ 3.) The Defendant
Paul Doell is the National President of the AMO. (Id. at ¶ 4.) Doell and Murdock
have disagreed on a number of significant issues. (Id. at ¶ 16.) Doell stripped
Murdock of many of his constitutionally-defined duties as Secretary-Treasurer
in violation of the AMO’s constitution. (Id. at ¶ 17.) Many of Murdock’s stripped
responsibilities were re-assigned to the National President’s Executive Assistant
Marie Doruth and to employees within the AMO accounting department. (Id.)
Doell’s removal of Murdock’s constitutionally designated authority and his
reassignment of those duties to union employees working under his supervision
allows Doell to control the finances and assets of the Union without oversight.
(Id. at ¶ 20.) Later, when Murdock submitted a formal request to reinstate his
authority as Secretary-Treasurer, Doell stonewalled the motion by delaying the
national meeting and limiting the time Murdock had to present his motion to 20
minutes. (Id. at ¶¶ 24-28.) Murdock’s motion to reclaim the constitutional
authority of his position failed.

      1  The Court accepts as true the facts pled in the Complaint. Cf. Beck v.
Deloitte & Touche, 144 F.3d 732, 735 (11th Cir. 1998) (“In evaluating the
sufficiency of a complaint, a court must accept the well pleaded facts as true and
resolve them in the light most favorable to the plaintiff.”).
       After Murdock’s successful re-election bid, two challengers (one was from
Doell’s faction of the AMO) instituted union proceedings against him to overturn
the election results. (Id. at ¶ 29.) The challenge was unsuccessful, despite Doell
intervening on behalf of the challengers. (Id. at ¶¶ 29-32.) The “union officer
presiding over the complaint adjudicated and completely rejected the allegations
against” Murdock. (Id. at ¶ 30.) Following his failure to invalidate the election
results, Doell began a campaign of harassment against Murdock that entailed
the following:
      (a) cutting Mr. Murdock’s compensation by 25%;
      (b) barring Mr. Murdock’s access to AMO headquarters and use of
      AMO’s remote access server;
      (c) prohibiting the Controller and other AMO employees from sharing
      information with Mr. Murdock;
      (d) continued instructions to financial institutions to bar Mr.
      Murdock’s access to information concerning AMO accounts;
      (e) continuing the suspension of Mr. Murdock’s access to the AMO
      email system which Doell had suspended on September 29, 2018;
      (f) continuing the suspension of access to the primary AMO
      databases;
      (g) threatening to relocate Mr. Murdock from southern Florida to a
      distant port;
      (h) initially barring Mr. Murdock from attending an audit by the
      United States Department of Labor to determine AMO’s compliance
      with provisions of the Labor-Management Reporting and Disclosure
      Act; and
      (i) excluding Mr. Murdock from the development and migration of
      the database transition from TECH Plus to JayStar including
      important correspondence, files, records and financial components
      of the system.
(Id. at ¶ 34(a)-(i)). Murdock finally alleges that, as retaliation for filing this
lawsuit, the Defendants initiated internal disciplinary proceedings against
Murdock, which falsely alleged that Murdock “assaulted, battered and
injured” Doell’s assistant Marie Doruth. (Id. at ¶ 50.)
      2. Analysis
       Murdock filed suit against the Defendants for violations of the Labor-
Management Reporting and Disclosure Act of 1959 (“LMRDA”), 29 U.S.C. § 411,
for violations of his guarantee to equal rights under 29 U.S.C. § 411(a)(1) and for
violations of his guarantee to freedom of speech and assembly under § 411(a)(2).
Murdock also sued the Defendants for breach of contract and for retaliation
under 29 U.S.C. § 411(a)(4). The Defendants argue that Murdock’s claims must
be dismissed because he failed to exhaust internal union remedies. Namely,
under the union’s constitution, two remedies are available to Murdock: (1) Any
member may file charges before a member-elected Trial Committee of “all
violations of this Constitution, laws, rules, regulations or Shipping Rules of this
Union.” (2) A national executive officer, such as Murdock, may bring charges
against any national officer for their conduct in office including for “malfeasance,
misfeasance, nonfeasance, corruption, favoritism . . . oppression in office . . . or
failure to conform to the AMO National Constitution or to a National Executive
Board Policy.” AMO Constitution Articles XIII and XXIII. 2 Under the first,
Murdock could file charges claiming that the stripping of his duties violated the
AMO constitution, and, under the second, he could file suit for any grievances
of malfeasance or favoritism against Doell.
       The LMRDA provides that a labor organization member “may be required
to exhaust reasonable hearing procedures” within the organization prior to
instituting legal proceedings, except that the period of time consumed by the
exhaustion procedures shall not exceed four months. 29 U.S.C. § 411(a)(4). “The
decision to enforce [the exhaustion] requirement in a particular case is within
the sound discretion of the district court.” Chapa v. Local 18, 737 F.2d 929, 931
(11th Cir. 1984) (citing N.L.R.B. v. Shipbuilding Local 22, 391 U.S. 418 (1968)
(“We conclude that ‘may be required’ is not a grant of authority to unions more
firmly to police their members but a statement of policy that the public tribunals
whose aid is invoked may in their discretion stay their hands for four months,
while the aggrieved person seeks relief within the union.”). In other words, this
Court may require Murdock to exhaust the internal union remedies if, in its
discretion, it determines that exhaustion of those remedies is appropriate.
       Murdock argues that exhaustion would be futile. He states that the
“kangaroo Trial Committee” will deny Murdock’s charges and that the decision
will be “rubber-stamped by the handful of members who happen to attend who
undoubtedly would be intimidated from openly opposing Doell.” (ECF No. 30 at
14.) These allegations are insufficient to convince the Court that the internal
union remedies available to Murdock would be futile. See Springer v. Wal-Mart
Associates’ Group Health Plan, 908 F.2d 897, 901 (11th Cir. 1990) (bare
allegations of futility are not sufficient to excuse exhaustion). Indeed, Murdock’s
allegations that he successfully won the January 2019 election challenge—

      2Murdock incorporated the AMO constitution by reference in his Amended
Complaint. (ECF No. 13 at ¶ 11). The AMO constitution can be found at
http://www.amo-union.org/PDFs/Constitution.pdf.
despite Doell, the AMO president, intervening against him—cut against his
assertion that exhausting the internal union procedures is futile. (ECF No. 13 at
¶ 30.) Moreover, the Supreme Court has adopted a general policy not to unduly
harass legitimate unionism, nor to unnecessarily interfere with the union’s
interest in internal governance. See United Steelworkers of Am. v. Sadlowski, 457
U.S. 102, 109 (1959) (the union’s right to adopt its own reasonable rules was
designed “to assure that the amendment would not unduly harass and obstruct
legitimate unionism”); Wirtz v. Local 153, Glass Bottle Blowers Ass’n, 389 U.S.
463, 471 (1968) (“The legislative history shows that Congress weighed how best
to legislate against revealed abuses in union elections without departing
needlessly from its long-standing policy against unnecessary governmental
intrusion into internal union affairs”). Therefore, the Court finds that a stay
pending exhaustion of internal union proceedings is appropriate in this case
because this dispute could be resolved internally without the need for judicial
intervention.
      3. Conclusion
       Therefore, the Court stays this case, pending Murdock’s exhaustion of
internal union proceedings, not to exceed four months. If, after the proceedings
have concluded or after the proceedings have persisted for four months, the
matter is not resolved, the Plaintiff may move to reopen this case. If, after the
proceedings have concluded, this matter is resolved, the parties must file a joint
status report with the Court explaining the results of the union proceedings.
       The Court directs the Clerk to administratively close this case. All
pending motions are denied as moot, without prejudice and with leave to refile
if the case is reopened.
      Done and ordered at Miami, Florida, on April 14, 2020.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
